         Case 1:19-cv-00626-LY Document 84 Filed 08/20/19 Page 1 of 1
                         .                                        .
                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS                   2OI9UG20 AMU:O
                                    AUSTIN DIVISION                              CLLt
                                                                             w
NEXTERA ENERGY CAPITAL
HOLDINGS, INC., NEXTERA ENERGY
TRANSMISSION, LLC, NEXTERA
ENERGY TRANSMISSION MIDWEST,
LLC, and NEXTERA ENERGY
TRANSMISSION SOUTHWEST, LLC,
     Plaintiffs,

 V.

                                                      CIVIL ACTION NO. 1:1 9-cv-00626
 DEANN T. WALKER, Chairman, Public
 Utility Commission of Texas, ARTHUR C.
 D'ANDREA, Commissioner, Public Utility
 Commission of Texas, AND SHELLY
 BOTKIN, Commissioner, each in his or her
 official capacity,
       Defendants.




                                ORDER OF DISMISSAL

        Based upon the Notice of Voluntary Dismissal pursuant to Fed R. Civ. P. 41(a)(i)(A)(i)

filed by Plaintiffs   [Dkt1],
        It is ORDERED that the claims against Defendant Ken Paxton, in his official capacity as

Attorney General of the State of Texas, are DISMISSED WITHOUT PREJUDICE. The caption

shall be changed to remove Ken Paxton as a named Defendant, as reflected above.


        SIGNED        thday                                    2019.




                                                        LEE EAKE
                                             UNI ED STATES  STRICT JUDGE
